DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 and 6/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23-24 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-24 and 33 recite “cooling air” in line 2 of the claims. It seems that this is the same cool air as in claim 20, line 8 and claim 30, line 4. Clarification is needed if it is not.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 and 24 are the exact same limitations. Claim 24 depends off of claim 23, therefore failing to further limit the subject matter upon a claim which it depends.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 27-28, 30-32, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slavens et al. US 20160273365.
Regarding claim 21, Slavens discloses: 
A gas turbine engine (Fig 1), comprising: 
a compressor section (24), 
a combustion section (26), and 
a turbine section (28) in axial flow arrangement (axial flow through A); 
a flowpath (C) extending through the combustion section and the turbine section for a flow of a hot combustion gas therethrough (C flows through 26 and 28); and 
a component (Fig 2A: 64), comprising: a body (Body of 78) with an exterior surface (86 and 88) abutting the flowpath (Par 49: blade 64 is described from the gas turbine); 
a cooling passage (90) defined within the body and supplying cool air to the component (Par 52: 90 is within the walls 86 and 88); 
a trench (Fig 4: Trench 98 that is formed between the cooling holes at 108 and line 100 and walls 104) on the exterior surface defined by a first curved sidewall (Top 104 that curves from line 100 to cooling hole 106) abutting a second curved sidewall (Bottom 104 that curves from line 100 to cooling hole 106); and 
at least one cooling hole (106) fluidly coupled to the cooling passage and having an outlet on the trench (Fig 3 and 4: 106 is connected to 90b through 102 and having the outlet as seen in the clip below), 
with the outlet tangent to at least one of the first curved sidewall or the second curved sidewall (Fig 4: Outlet is tangent with the curved sidewalls that are formed on the bridges; as seen in the clip below).

    PNG
    media_image1.png
    406
    418
    media_image1.png
    Greyscale

Regarding claim 22,  Slavens discloses: 
wherein the first curved sidewall comprises a first portion tangent to the outlet and a second portion tangent to the exterior surface for directing cooling air from the trench onto the exterior surface (Fig 4: Trench 98 has a first portion near the outlet that is tangent and a second portion that is tangent to 82; as seen in the clip in the rejection of claim 21).
Regarding claim 27, Slavens discloses: 
wherein the body is an airfoil (Figure 2A: Blade (64)), and the exterior surface is an airfoil surface (78) comprising a pressure side (Pressure walls (86)) and suction side ( Suction walls (88)) extending between a leading edge (Leading edge (82)) and a trailing edge (Trailing edge (84)).
Regarding claim 28, Slavens discloses: 
wherein the component is a turbine rotor blade (Figure 2A: Blade (64)), wherein the body comprises a first band (Platform (76)) and 
an airfoil extending radially from the first band (Blade (64) extends from platform (76)), 
wherein the exterior surface comprises a first band surface and an airfoil surface (Exterior is the blade’s (64) body and platform (76)), and 
wherein the trench is positioned on at least one of the first band surface or the airfoil surface (Figure 4: Trench (98) is on the blade (64)).
Regarding claim 30, Slavens discloses: 
A component (Fig 2A: 64) for a turbine engine (Fig 1), comprising: a body (Body of 78) with an exterior surface (86 and 88) abutting the flowpath (Par 49: blade 64 is described from the gas turbine) for a hot combustion gas flow through the turbine engine (C); 
a cooling passage (90) defined within the body and supplying cool air to the component (Par 52: 90 is within the walls 86 and 88); 
a trench (Fig 4: Trench 98 that is formed between the cooling holes at 108 and line 100 and walls 104) on the exterior surface defined by a first curved sidewall (Top 104 that curves from line 100 to cooling hole 106) abutting a second curved sidewall (Bottom 104 that curves from line 100 to cooling hole 106); and 
at least one cooling hole (106) fluidly coupled to the cooling passage and having an outlet on the trench (Fig 3 and 4: 106 is connected to 90b through 102 and having the outlet as seen in the clip in the rejection of claim 21), 
with the outlet tangent to at least one of the first curved sidewall or the second curved sidewall (Fig 4: Outlet is tangent with the curved sidewalls that are formed on the bridges; as seen in the clip in the rejection of claim 21).
Regarding claim 31, Slavens discloses:
wherein the outlet is tangent to each of the first curved sidewall and the second curved sidewall (Fig 4: Outlet is tangent with the curved sidewalls that are formed on the bridges; as seen in the clip in the rejection of claim 21).
Regarding claim 32, Slavens discloses: 
wherein the first curved sidewall comprises a first portion tangent to the outlet and a second portion tangent to the exterior surface for directing cooling air from the trench onto the exterior surface (Fig 4: Trench 98 has a first portion near the outlet that is tangent and a second portion that is tangent to 82; as seen in the clip in the rejection of claim 21).
Regarding claim 38, Slavens discloses: 
wherein the body is an airfoil (Figure 2A: Blade (64)), and the exterior surface is an airfoil surface (78) comprising a pressure side (Pressure walls (86)) and suction side ( Suction walls (88)) extending between a leading edge (Leading edge (82)) and a trailing edge (Trailing edge (84)).
Regarding claim 39, Slavens discloses: 
wherein the component is a turbine rotor blade (Figure 2A: Blade (64)), wherein the body comprises a first band (Platform (76)) and 
an airfoil extending radially from the first band (Blade (64) extends from platform (76)), 
wherein the exterior surface comprises a first band surface and an airfoil surface (Exterior is the blade’s (64) body and platform (76)), and 
wherein the trench is positioned on at least one of the first band surface or the airfoil surface (Figure 4: Trench (98) is on the blade (64)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365 in view of Chan et al. US 20160369633.
Regarding claim 29, Slavens discloses that the cooling arrangement of the blade can be used in a vane. However, Slavens is silent as to teach 
wherein the component is a turbine nozzle, wherein the body comprises 
a first band, 
a second band positioned radially outward from the first band, and 
an airfoil extending therebetween, wherein the exterior surface comprises 
a first band surface, 
an airfoil surface, and 
a second band surface, and 
wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface 
From the same field of endeavor, Chan teaches 
wherein the component is a turbine nozzle (Figure 5: Nozzle (100)), wherein the body comprises 
a first band (Figure 5: Nozzle (100) with end wall (120)), 
a second band (Figure 5: End wall (110)) positioned radially outward from the first band, and 
an airfoil extending therebetween (Figure 5: Airfoil (130) extending between end walls (120) and (110)), wherein the exterior surface comprises 
a first band surface (Figure 5: Surface of end wall (120)), 
an airfoil surface (Figure 5: Surface of airfoil (130)), and 
a second band surface (Figure 5: Surface of end wall (110)), and 
wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface (Figure 2: Trench (50) is on the airfoil (30) or Figure 5: Trench (150) on end walls (110 or 120)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have the structure of a nozzle to provide film cooling to all the types of blades, vanes, airfoils or nozzles (Paragraph [0030]).
Regarding claim 40, Slavens discloses that the cooling arrangement of the blade can be used in a vane. However, Slavens is silent as to teach 
wherein the component is a turbine nozzle, wherein the body comprises 
a first band, 
a second band positioned radially outward from the first band, and 
an airfoil extending therebetween, wherein the exterior surface comprises 
a first band surface, 
an airfoil surface, and 
a second band surface, and 
wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface 
From the same field of endeavor, Chan teaches 
wherein the component is a turbine nozzle (Figure 5: Nozzle (100)), wherein the body comprises 
a first band (Figure 5: Nozzle (100) with end wall (120)), 
a second band (Figure 5: End wall (110)) positioned radially outward from the first band, and 
an airfoil extending therebetween (Figure 5: Airfoil (130) extending between end walls (120) and (110)), wherein the exterior surface comprises 
a first band surface (Figure 5: Surface of end wall (120)), 
an airfoil surface (Figure 5: Surface of airfoil (130)), and 
a second band surface (Figure 5: Surface of end wall (110)), and 
wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface (Figure 2: Trench (50) is on the airfoil (30) or Figure 5: Trench (150) on end walls (110 or 120)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have the structure of a nozzle to provide film cooling to all the types of blades, vanes, airfoils or nozzles (Paragraph [0030]).
Allowable Subject Matter
Claims 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 and 34 recites wherein the first curved sidewall comprises a first radius of curvature, and the second curved sidewall comprises a second radius of curvature smaller than the first radius of curvature” is considered allowable subject matter. The applicant is defining the radius of curvature of the trench surfaces is not found in the prior art and is considered allowable subject matter. Many prior art discloses cooling hole or impingement hole having the radius of curvature disclosed, however, there is not a motivation to modify a trench to have the radius of curvature. 
Claim 26 and 37, “wherein the first curved sidewall comprises a convex curvature with respect to the outlet, and wherein the second curved sidewall comprises a concave curvature with respect to the outlet” and is considered allowable subject matter. The applicant is defining the direction of the radius of curvature of the trench surfaces is not found in the prior art and is considered allowable subject matter. Many prior art discloses cooling hole or impingement hole having the radius of curvature disclosed, however, there is not a motivation to modify a trench to have the radius of curvature.
Claim 35 recites “wherein the first portion comprises the first radius of curvature, and the second portion comprises a third radius of curvature larger than the first radius of curvature”. The claim also defines a third radius of curvature which depends off of the two radius of curvatures that is considered allowable subject matter.
Claim 36 recites “wherein at least one of the first radius of curvature or the second radius of curvature is defined by a continuous curvature” The claim further defines the radius of curvatures which depends off of the two radius of curvatures that is considered allowable subject matter.
Claims 23-24 and 33 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 23-24 and 33 recite “wherein the second curved sidewall at least partially overlies the outlet for impingement by cooling air from the outlet” and is considered allowable subject matter. The curved side wall overlying the outlet in combination with all of the independent claim’s limitations is not taught by the prior art of record. The applicant creates the shape of the trench as described by the combination of the claims and as shown in figure 6 of the application to better dissipate heat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745